Citation Nr: 0007799	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-13 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
evaluated as 10 percent disabling.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to April 
1985.

This appeal arose from a June 1998 rating action of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In June 1999, the veteran testified at a 
personal hearing conducted by a member of the Board of 
Veterans' Appeals (Board) sitting in Jackson, Mississippi.  
In August 1999, the Board remanded this issue for additional 
development.  Following compliance with this remand, the 
veteran was informed by a supplemental statement of the case 
of the continued denial of his claim.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's hypertension is manifested by diastolic 
readings of less than 100 and systolic readings of less than 
160; continuous medication is required for control.


CONCLUSION OF LAW

The criteria for an increased evaluation for the service-
connected hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, Code 7101 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran was originally awarded service connection by a 
rating action issued in May 1985.  At that time, the disorder 
was assigned a 10 percent disability evaluation.

The pertinent evidence of record included the January 1998 
report of a private hospitalization, following complaints 
made by the veteran of chest pain.  His blood pressure at 
that time was 135/85.  A cardiac catheterization showed 
normal coronary arteries and a large anterior apical 
myocardial infarction (MI), presumably due to spasm.  A chest 
x-ray was negative.  An EKG showed sinus bradycardia; an 
anteroseptal infarct, age undetermined; and T-wave 
abnormality, consider lateral ischemia.

The veteran was examined by VA in May 1998.  He indicated 
that he could feel his heart "flutter or quiver."  His 
reported chest pain was both exertional and nonexertional.  
He would take nitroglycerin, which would resolve his pain in 
20 to 30 minutes.  He stated that he slept on two pillows.  
He also complained of paroxysmal nocturnal dyspnea two to 
three times a month.  His blood pressure readings were as 
follows:  150/90; 144/86 (sitting); 140/80 (reclining); and 
146/86 (standing).  His heart displayed a regular rate and 
rhythm, without murmurs, rubs or gallops.  The PMI was not 
displaced and there was no peripheral edema.  A chest x-ray 
revealed a normal heart.  An EKG showed ST-T abnormalities, 
probable coronary insufficiency-evidence for an infarct was 
suggestive, at most.  The diagnoses were hypertension and 
status past MI secondary to coronary artery spasm.

VA outpatient treatment records developed between March and 
November 1998 showed that his blood pressure was 132/74 on 
March 27 and 123/58 on November 13.  The latter record also 
diagnosed status post MI, angina and cardiomyopathy.  Private 
records from 1998 and 1999 continued to reflect his treatment 
for hypertension and heart problems, including congestive 
heart failure.

The veteran testified at a personal hearing before a member 
of the Board in June 1999.  He indicated his belief that an 
increased evaluation was warranted for his hypertension 
because it caused his heart difficulties.

VA re-examined the veteran in September 1999.  His chief 
complaints included chest pain, which occurred three times a 
week, was both exertional and nonexertional; he described it 
as a dull pain to the left of his sternum.  He reported 
dizziness upon standing and when getting out of bed.  He also 
reported dyspnea, occasional peripheral swelling that would 
resolve over night and paroxysmal nocturnal dyspnea.  His 
blood pressure readings were as follows:  136/88; 136/84 
(sitting); 130/86 (reclining); and 138/90 (standing).  His 
heart displayed a regular rate and rhythm, without murmurs, 
rubs or gallops.  The PMI was not displaced and there was no 
evidence of peripheral edema.  A cardiac echo conducted on 
August 16, 1999 had revealed a normal ejection fraction of 55 
percent.  There was mild aortic regurgitation and a trace of 
mitral regurgitation.  A chest x-ray from July 16, 1999 had 
shown a normal cardiac silhouette.  An EKG was suggestive of 
coronary insufficiency and an old anterior MI.  The diagnoses 
were hypertension; and status post MI secondary to spasm.  
The examiner commented that the veteran had definitely had a 
MI secondary to spasm.  The examiner also stated that "I do 
not know of any relationship between the patient's 
hypertension and myocardial infarction secondary to spasm."

According to the applicable regulations, a 10 percent 
disability evaluation is warranted for hypertension when the 
diastolic pressure is predominantly 100 or more, or; systolic 
pressure is predominantly 160 or more, or; the minimum 
evaluation for an individual with a history of diastolic 
pressure of predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation requires 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  38 C.F.R. Part 4, Code 
7101 (1999).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the service-
connected hypertension is not warranted at this time.  The 
evidence does not show that the veteran's diastolic pressure 
is predominantly 110 or more or that his systolic pressure is 
predominantly 200 or more.  Moreover, the VA examination 
specifically ruled out the possibility that the veteran's MI 
was related to his hypertension.  Therefore, no disability 
resulting from this MI can be considered when evaluating the 
service-connected hypertension.  

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for an increased evaluation 
for the service-connected hypertension.


ORDER

An increased evaluation for the service-connected 
hypertension is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

